Libbey, J.
We think it clear that this action is barred by the act of 1872, c. 85. The statute contains no exception in favor of insane persons or infants. Claims held by them against the estate of a deceased person are barred by the limitation as well as those held by others. Baker v. Bean, 74 Maine, 17 ; Hall v. Bumstead, 20 Pick. 2; Van Steenwyck v. Washburn, 28 Albany Law Journal, 483.
Whether sound public policy required an exception from the limitation in favor of insane persons and infants, was a question for the determination of the legislature. It did not deem it wise to make such exception. A construction by the court making it would be judicial legislation. We. know no rule for the construction of statutes which would authorize it.

Plaintiff nonsuit.

Peters, C. J., Walton, Barrows and Daneorth, JJ.,concurred.